 


109 HR 4629 IH: K-16 Critical Foreign Language Pipeline Act
U.S. House of Representatives
2005-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4629 
IN THE HOUSE OF REPRESENTATIVES 
 
December 17, 2005 
Mr. Holt (for himself, Mr. Oberstar, Mr. Baird, Mr. Owens, Mr. Payne, Mr. Grijalva, Mr. Rothman, Mr. Pallone, Mr. Butterfield, Mr. McGovern, and Ms. Bordallo) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Select Committee on Intelligence (Permanent Select) and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the David L. Boren National Security Education Act of 1991 to create a critical foreign language program. 
 
 
1.Short titleThis Act may be cited as the K-16 Critical Foreign Language Pipeline Act.  
2.Critical foreign language education program under the National Security Education Program 
(a)ProgramSection 802 of the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1902) is amended— 
(1)in subsection (a)(1)— 
(A)in subparagraph (D), by striking and at the end; 
(B)in subparagraph (E), by striking the final period and inserting ; and; and 
(C)by adding at the end the following new subparagraph: 
 
(F)awarding grants to institutions of higher education to carry out activities under the Critical Foreign Language Program described in subsection (j).; and 
(2)by adding at the end the following new subsection: 
 
(j)Critical Foreign Language Program 
(1)GrantsThe Secretary of Defense shall provide grants to five institutions of higher education to establish a program to collaborate with elementary schools and secondary schools for language learning pipelines to train students from kindergarten through college to be proficient in those foreign languages that the Secretary identifies as being the most critical in the interests of the national security of the United States. 
(2)ProgramA program established pursuant to a grant awarded under paragraph (1) may include— 
(A)study or work abroad; 
(B)experiential and community learning; 
(C)distance learning; 
(D)language learning for professional, business, and other disciplines; and 
(E)innovative opportunities for language learning through immersion, internships, and community service. 
(3)Application requirementsAn applicant for a grant under paragraph (1) shall— 
(A)demonstrate the ability to collaborate effectively with elementary schools and secondary schools to ensure that students who successfully achieve an advanced proficiency level at such schools will continue studying a foreign language at an institution for higher education and achieve a superior proficiency level while enrolled in an academic degree program; 
(B)demonstrate that the program designed by the applicant for such a grant is able to be replicated for use by other institutions of higher education and elementary schools and secondary schools in the United States; and 
(C)agree to provide funds for at least 10 percent of the cost of such program. 
(4)Distribution of fundsThe Secretary of Defense shall award an equal amount of the funds appropriated pursuant to section 811(c) for a fiscal year to each of the institutions of higher education that are awarded grants pursuant to paragraph (1) for such fiscal year. .  
(b)Authorization of appropriationsSection 811 of the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1911) is amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection: 
 
(c)Funding for critical foreign language programIn addition to amounts that may be made available to the Secretary under the Fund for a fiscal year, there is authorized to be appropriated to the Secretary for each fiscal year, beginning with fiscal year 2006, $5,000,000, to carry out the grant program for the Critical Foreign Language Program under section 802(j).. 
 
